DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-19-2021 have been fully considered.
With respect to applicant’s argument that Flower’s weapon does not provide independent modes and control individually, the examiner respectfully disagrees. 
The disclosure of Flowers indicates that a laser spot is used to designate a target (¶94 and Fig. 1A). The weapon is guided to target via the laser spot up until a predetermined range (¶95). At this point, the camera system takes over guidance of weapon and can even change the aim point based on the particular target (¶92). Applicant argues that Flowers does not provide the second mode directing without the aid of the laser spot however paragraph 92 speaks to adjusting aim based on the target. The disclosure does not mention the laser also being adjusted to point at a particular spot on the object so it would be understood that the weapon is aiming via the camera information and no longer using the laser spot.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-9, 12, 13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers, et. al., U.S. Patent Application Publication Number 2009/0228159, published September 10, 2009.

a laser-seeking detector (Flowers, ¶49, item 203) configured to detect a position of the projectile with reference to a laser spot on a target (Flowers, ¶78-79 where the position between the projectile and target is known);
an imaging device configured to capture one or more images in front of the projectile (Flowers, ¶49, item 206);
and a control module configured to control a flight direction of the projectile based on input received only from the laser-seeking detector in a first mode, control the flight direction of the projectile based on input received only from the imaging device in a second mode (Flowers, ¶97 describing two distinct modes), and switch between the first mode and the second mode while the projectile is in flight towards the target (Flowers, ¶97 where the switch occurs at a predetermined range), wherein the control module is configured to control the flight direction of the projectile towards the laser spot in the first mode, and the control module is configured to control the flight direction of the projectile towards the target in one or more subsequent images in the second mode without the aid of the laser spot (Flowers, ¶94, where control switches as the platform closes on the target).
Flowers fails to expressly disclose the second mode not using the aid of the laser spot however it would have been obvious to a person of ordinary skill in the art at the time of the invention to ignore the laser after transition to imaging in order to gain the benefit of providing more accurate pointing based solely on camera data as described by Flowers (¶92) where a particular spot on a vehicle becomes the aim point.


As per claims 5, 13 and 19, Flowers further discloses the guidance system of claim 1, wherein the flight direction of the projectile comprises one or more of an azimuth angle and an elevation of the projectile (Flowers, ¶98).

As per claims 7, 15 and 20, Flowers further discloses the guidance system of claim 1, wherein the control module is configured to switch from the first mode to the second mode when the projectile is a given distance from the target (Flowers, ¶95).

As per claims 8 and 16, Flowers further discloses the system of claim 1 but fails to explicitly disclose alerting a user when switching to imaging mode.
Flowers discloses providing data to a user (¶52-53) and provides teaching for software signals and visuals (¶123). It would have been obvious to a person of ordinary skill in the art at the time of the invention to alert the user to a switch in order to gain the benefit of informing the user what data is currently steering the warhead.

As per claim 21, Flowers further discloses the guidance system of claim 1, wherein the control module is configured to perform image recognition of the one or more images to identify the target in the one or more images based on the laser spot (Flowers, ¶90 where the target is identified/recognized).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646